Exhibit 10.1

 

PROFESSONAL SERVICES AGREEMENT

 

This Professional Services Agreement (“Agreement”) is made and entered into as
of the 19th day of February, 2009 (“Effective Date”), by and between Advance
America, Cash Advance Centers, Inc., a Delaware corporation with its principal
place of business at 135 N. Church Street, Spartanburg, South Carolina 29306
(“Advance America”) and Tony Colletti d.b.a. Colletti and Associates
(“Consultant”).

 

RECITALS:

 

WHEREAS, the parties wish to enter into an agreement setting forth the terms
under which Consultant will deliver the services to Advance America, as
hereinafter set forth, and to determine the terms of payment to Consultant for
such services;

 

WHEREAS, Tony Colletti, principal of Colletti and Associates, is a member of the
Board of Directors of Advance America;

 

WHEREAS, the services to be provided to Advance America by Consultant under this
Agreement, shall be in addition to the duties performed as a member of the Board
of Directors of Advance America; and

 

NOW THEREFORE, in consideration of the premises, the mutual covenants contained
in this Agreement, and for other good and valuable consideration, the adequacy
of which the parties hereby acknowledge, Advance America and Consultant agree as
follows:

 

AGREEMENT:

 

I.              General Terms and Conditions.

 

A.    Term.  This Agreement shall commence on the Effective Date and shall
continue on a month-to-month basis for a period of one year unless earlier
terminated by either party with thirty (30) days written notice to the other.

 

B.    Services.  Among other “Services” to be determined by Advance America from
time to time, Consultant will (i) provide representation, knowledge, resources,
and expertise in government affairs to and on behalf of Advance America;
(ii) monitor and report on government-related activities relevant to Advance
America as they may develop during the course of the Agreement; however, no
action on such matters shall be taken without the prior approval of Advance
America; (iii) assist in crafting and implementing effective communications with
public and policy officials; (iv) monitor legislation and regulations on key
issues important to Advance America; (v) provide ongoing strategic planning,
consultation and advice on key legislative, regulatory and policy issues; and
(vi) monitor and attend hearings and administrative sessions upon request.

 

C.    Payment.  Consultant will be compensated by Advance America for Services
under this Agreement on a monthly basis.  Advance America will pay Consultant
$5,000 per month for Services related to an Illinois initiative and $10,000 per
month for Services related to a Federal initiative.  Advance America shall pay
Consultant additional amounts for services related to such other initiatives as
Advance America and Consultant may agree in the future.  Consultant will be
reimbursed for reasonable business expenses associated with the provision of
Services.

 

--------------------------------------------------------------------------------


 

D.    Advance America Contact.  Consultant shall provide information to and take
direction from Ken E. Compton, President and Chief Executive Officer of Advance
America or his designee during the Term of this Agreement.

 

E.     Compliance with Laws.  Consultant agrees to comply with all lobbying or
other laws, regulations and rules affecting public affairs activities and to
assist Advance America in complying with and filing any reports required by
applicable laws, regulations or rules.  Consultant agrees to comply with all
other law or laws that apply, directly or indirectly, to the activities it
engages in or provides under this Agreement.  Advance America will not pay or
withhold taxes related to payments made under this Agreement and consultant
agrees and acknowledges that he is not an employee of Advance America for any
purpose.

 

F.     Confidentiality/Fiduciary Obligations.  Notwithstanding that the Services
to be provided by Consultant under this Agreement are separate and apart from
the services provided by Consultant to Advance America as a member of the Board
of Directors, it is the intent of both parties herein that Consultant shall
maintain the same fiduciary and confidentiality obligations and duties required
of Consultant as a member of the Board of Directors during the provision of the
Services under this Agreement and likewise enjoy the status, benefits, and
indemnifications attendant to his position as a member of the Company’s Board of
Directors throughout the performance of his duties hereunder.

 

The parties hereto have caused this Agreement to be duly executed and each of
the undersigned hereby warrants and represents that, as an officer or principal
of either party, they have been and are, on the date of this Agreement, duly
authorized by all necessary and appropriate action to execute this Agreement.

 

 

COLLETTI AND ASSOCIATES 

 

ADVANCE AMERICA, CASH ADVANCE
CENTERS, INC. 

 

 

 

By:

/s/ Tony Colletti

 

 

 

Tony Colletti

 

By:

/s/ Kenneth E. Compton

 

 

 

 

Kenneth E. Compton, President and

 

 

 

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------